JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-08023-RGK-SKX Date December 04, 2018

 

 

Title Alvaro Sanchez v. Ford Motor Company

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (N ot Present) Not Repolted N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attomeys Present for Plaintiff: Attomeys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER Remanding Action to State Court

On August 13, 2018, Alvaro Sanchez and Gabriela Jiminez (“Plaintiffs”) filed a complaint in Los
Angeles County Superior Court against Ford Motor Company (“Defendant”) alleging violations the
Song-Beverly Consumer Warranty Act (Cal. Civ. Code §§ 1790 et seq.). Plaintiff`s allegations arise
from his purchase of a vehicle from Defendant.

On September 14, 2018, Defendant removed the action to this Court on diversity jurisdiction
grounds Upon review of Defendant’s Notice of Removal, the Court hereby remands the action for lack
of subject matter jurisdiction

Pursuant to 28 U.S.C. § 1332, a district colut shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount-in-controversy that
exceeds $75,000. After a plaintiff files an action in state court, the defendant attempting to remove the
action bears the burden of proving that the amount-in-controversy requirement has been met.
Lowdemlilk v. United States Bank Nat’l Ass ’)1, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount-in-controversy has been met, the removing defendant must supply this
jurisdictional fact in the notice of removal by a preponderance of the evidence. Guas v. Mz`les, lnc. , 980
F.2d 564, 566-67 (9th Cir. 1992). Courts must remand an action “if there is any doubt as to the right of
removal in the first instance.” Ia'. at 566.

Plaintiffs seek restitution, civil penalties, and attomeys’ fees under the Song-Beverly Consumer
Warranty Act. ln support of removal, Defendant asserts that the amount-in-controversy exceeds $75,000
because Plaintiffs seek $34,000 in compensatory damages in addition to civil penalties and attomeys’
fees.

Defendant, however, fails to demonstrate that the ainount-in-controversy exceeds $75,000 by a
preponderance of the evidence. While the Song-Beverly Consumer Warranty Act allows a plaintiff to
recover the hill purchase price of a car, this amount must be reduced to account for any use by plaintiff

 

CV-9O (06/04) CIVIL MINUTES - GENERAL Page 1 of 2

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-08023-RGK-SKX Date December 04, 2018

 

 

Title Alvaro Sanchez v. Ford Motor Company

 

prior to the first repair of the vehicle. See Tokr))akova v. Volkswagen Group of Am., Inc., 12-cv-04666
SJO, 2012 U.S. Dist. LEXIS 109164, at *7 (C.D. Cal. Aug. l, 2012).

ln addition, Defendant supports its Notice of Removal with Plaintiffs’ request for civil penalties
and attorneys’ fees and costs. These damages and costs, however, are speculative. District courts within
the Ninth Circuit are split with respect to including prospective attorneys’ fees in the amount-in-
controversy, and some courts have declined to do so. See, e.g., MIC th`/berts Invs. v. Am. Cas. Co. of
Reading, l2-cv-0131 AWI, 2012 U.S. Dist. LEXIS 80651, at *13-17 (E.D. Ca. June 8, 2012). In those
cases, the courts have found that attorneys’ fees are in the control of the client and counsel, and may be
avoided or accrue over years depending on legal strategy. See Grieffv. Brigandi Coin Co., C 14-214
RAJ, 2014 U.S. Dist. LEXIS 80509, at * 10 (W.D. Wash. June 11, 2014). The Court finds those holdings
well-reasoned and flnds that prospective attorneys’ fees are too speculative for inclusion in the amount-
in-controversy.

As to civil penalties, while authorized under the Song-Beverly Consumer Warranty Act,
Defendant has not offered any evidence to support such an award.

Accordingly, the Court is not satisfied that Defendant has satisfied its burden of showing by a
preponderance of the evidence that the amount-in-controversy meets the jurisdictional requirement

In light of the foregoing, the action is hereby REMANDED to state colut for all further
proceedings

IT IS SO ORDERED.

 

lnitials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2

